DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed on September 20, 2022

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10, 12-16, are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kung (US 9,497,864), in view of Shimizu (US 2015/0357276), Kim (US 2019/0051592).
Regarding claim 10, Kung, figure 1, discloses a printed circuit board comprising: a first insulating layer (lower layer of structure 110); and a first metal layer (layer forming elements,160-170) being in contact with  the first insulating layer (see figure), wherein the first metal layer comprises a first circuit pattern and a second pattern (circuit patterns in the middle of the figure, 160) such that side surfaces of the first and second circuit patterns face each other (see figure), and a third circuit pattern (figure on the sides in the figure, beyond the first and the second circuit pattern, 160-170) disposed outside of the first and second circuit patterns, a line width of the third circuit pattern is greater than a line width of each of the first and second circuit patterns (see figure), and the first insulating layer extends between the first circuit pattern and the second circuit pattern (see figure), and the height of the third circuit pattern is greater than a height of the each of the first and second circuit pattern (see figure), each of the first circuit pattern, the second circuit pattern, and the third circuit pattern of the first metal layer protrudes from the first insulating layer and is in contact with the first insulating layer (see figure).
Kung does not disclose among the first to third circuit patterns, only the third circuit pattern comprises a seed layer. 
However, circuit pattern formed by seed layer and without seed layer are old and known in the art depending upon the manufacturing process.
Kung itself discloses a seed layer in forming outer circuit patterns (column 7, line 14-64), and no seed layer in forming the inner circuit layer.
Kim (US 2019/0051592), figure 1B, discloses a printed circuit board with circuit pattern, on the upper surface of the board, with a greater height where the component (200) is connected, than that in the central area. Also, disclose seed layer in forming element 160 (paragraph 0068).
Shimizu, figure 1, discloses a printed circuit board with circuit pattern on layer (35) formed using a seed layer, but the circuit pattern on other layers (for example layer 51 and 53), were formed directly without the use of seed layer.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the board of Kung with among DB1/ 118152618.1 Page 44the first to third circuit patterns, only the third circuit pattern comprises a seed layer, as taught by Shimizu and Kim, in order have the desired circuit pattern depending upon the manufacturing method.

 Regarding claim 13, the modified board of Kung, as applied to claim 12 above, further discloses wherein the 5first and second circuit patterns constitute a microcircuit portion as a pair of circuit patterns, the metal layer comprises a plurality of microcircuit portions (obvious as disclosed by Shimizu, more number of circuit pattern 62, 64, in order to have desired wiring density), and the first metal layer comprise a plurality of third 10circuit patterns (see figure of Kung).
 
Regarding claim 14, the modified board of Kung further discloses wherein an interval between the first and second circuit patterns of each of the plurality of microcircuit portions is smaller than an 15interval between the plurality of third circuit patterns, and an interval between the plurality of microcircuit portions is smaller than the interval between the plurality of third circuit patterns (not explicitly disclosed but thinner lines with smaller spacing is old and known without any short circuiting, than the thicker lines).  

Regarding claim 15, the modified board of Kung further discloses 20a second insulating layer disposed on the first insulating layer and covering the first metal layer; and a second metal layer disposed on the second insulating 25layer, DB1/ 118152618.1 Page 45wherein the second circuit layer comprises a fourth circuit pattern and a fifth circuit pattern, disposed as a pair of circuit patterns, such that side surfaces of the fourth and fifth circuit patterns face each other, and a sixth circuit 5pattern disposed outside of the fourth and fifth circuit patterns, and a line width of the sixth circuit pattern is greater than each line width of the fourth and fifth circuit patterns (not explicitly disclosed but multilayer circuit for increasing the wiring density is old and known in the art). 
Additionally, providing the additional layer of the circuit pattern is merely repeating the first circuit pattern layer. It has been held that mere duplication of essential working parts of a device involves only routing skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); and St. Regis Paper Co., vs Bemis Co., 193 USPQ 8 (CA7 1977). 

Regarding claim 16, the modified board of Kung further discloses a via pattern penetrating through the second insulating layer, wherein the third and sixth circuit patterns are connected 15to each other through the via pattern, and the sixth circuit pattern is integrated with the via pattern without a boundary (not disclosed but via penetrating through an insulating layer connecting wiring layer on both the side of the insulation layer is old and known in the art for necessary interconnection, shown by Kung and Shimizu).

Claim(s) 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified board of Kung,  as applied to claim 10 above, and further in view of Choi (US 2007/0029616), Tran (US 6,576,619), and Taiji (JP H0870104).
Regarding claim 29, the modified board of Kung further disclose wherein the first insulating layer includes a groove portion between the second circuit pattern and the third circuit pattern [part of the circuit pattern 170 (172) formed in the groove, which is considered as groove.
Additionally, 
Choi (US 2007/0029616), discloses a structure with a substrate (180), a first and second circuit pattern (230), and third circuit pattern (330), and further discloses a groove (120) to isolate two regions (paragraph 0026, and 0034). 
Tran, figure 25, discloses a structure with a groove (54).
Taiji, figure 26, discloses a structure with circuit pattern (44) formed of metal, as well as, groove / waviness in the surface of the insulating layer.
Therefore, it would have been obvious to a person having ordinary skill in the art to provide the modified board of Kung, with the first insulating layer includes a groove portion between the second circuit pattern and the third circuit pattern [part of the circuit pattern formed in the groove, which is considered as groove, as taught by Choi, Tran, and Taiji, in order to have desired isolation.

Regarding claim 30, the modified board of Kung further discloses wherein among a region of the first insulating layer between the first circuit pattern and the second circuit pattern and a region of the first insulating layer between the second circuit pattern and the third circuit pattern, the groove portion is disposed only in the region between the second circuit pattern and the third circuit pattern (obvious as disclosed by Kung and Choi).

Allowable Subject Matter
Claims 1-5, and 23-28 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-5:
A printed circuit board with the limitation “each of the first and second circuit patterns includes a first side surface, a second side surface opposing the first side surface, and a top surface connected to ends of the first and second side surfaces, when viewed in a cross section direction, the first side surface of the first circuit pattern and the first side surface of the second circuit pattern are disposed to face each other, a height of the first side surface of the first circuit pattern is greater than a height of the second side surface of the first circuit pattern, and a height of the first side surface of the second circuit pattern is greater than a height of the second side surface of the second circuit pattern, the first insulating layer extends between the first circuit pattern and the second circuit pattern, and a height of the third circuit pattern is greater than a height of the each of the first and second circuit patterns” in combination with other claimed limitations of the base claim 1 has not been disclosed by prior art of record taken alone or in combination.

Regarding claims 23-28:
A printed circuit board with the limitation  “wherein each of the first and second circuit patterns includes a first side surface, a second side surface opposing the first side surface, and a top surface connected to ends of the first and second side surfaces, when viewed in a cross section direction, the first side surface of the first circuit pattern and the first side surface of the second circuit pattern are disposed to face each other, a height of the first side surface of the first circuit pattern is greater than a height of the second side surface of the first circuit pattern, and a height of the first side surface of the second circuit pattern is greater than a height of the second side surface of the second circuit pattern, a height of each of the first and second circuit patterns is different from a height of the first pad pattern” in combination with other claimed limitation of the base claim 23 has not been disclosed by prior art of record taken alone or in combination.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847
                                                                                                                                                                                                        IBP / December 3, 2022